Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Kherani et al. (US 2017/0316233 A1) discloses an electronic tag device using analog technology, wherein the tag uses I/Q samples corresponding to each technology pre-stored on the tag (Abstract) to transmit information for quick discovery of the tag by access points (paragraph 34).

Paff et al. (US 5,553,064) discloses a high speed bidirectional cable transmission system for CATV and other television systems includes unidirectional transmission of video signals from a head end unit to a plurality of transceivers or subscribers connected to a transmission line (Abstract), wherein in-phase and quadrature phase modulated signals from the phase shift keyed modulator are applied to transverse finite impulse response (FIR) filters, along with enable signals (col. 3, lines 10-15).

Mindru et al. (US 2016/0242103 A1) discloses an orthogonal frequency division multiplexing (OFDM) receiver and a method of operating the receiver for performing a cell search (Abstract), wherein cell search allows a base station to discover further base stations (paragraph 60) and consecutive symbols is detected in the digitized IQ sample data (paragraph 72).

AU 2016305961 B2 discloses apparatuses, and methods for generating a replica of a first signal with a notch at one or more desired frequencies (Abstract), wherein an existing salutation for generating a radar or communication jamming signal with a notch is by employing a finite impulse response (FIR) filter to modify modulation symbols (I, Q) before the symbols are interpolated and converted to the radio frequency (RF Out) signal with a desired notch, however, FIR filters, in such a configuration, can require a substantial amount of processing which can also translate into substantial power requirements and chip space (paragraph 18).

Prior arts of record disclose applying a FIR filter to IQ symbols and using OFDM signals for base station discovery.

Regarding claim 1, prior arts of record fail to disclose “embedding discovery information into a transmission packet, the discovery information comprising modifications introduced into a preamble of the transmission packet for decoding by a client device, wherein the modifications are determined by passing in- phase quadrature (IQ) symbols through a finite impulse response (FIR) filter to introduce a phase shift in selected ones of the IQ symbols”, in combination with other claimed limitations.
Regarding claim 12, prior arts of record fail to disclose “he module operative to embed discovery information into a transmission packet, the discovery information comprising modifications introduced into a preamble of the transmission packet for decoding by a client device, wherein the modifications are determined by passing in-phase quadrature (IQ) symbols through a finite impulse response (FIR) filter to introduce a phase shift in selected ones of the IQ symbols”, in combination with other claimed limitations.

Dependent claims 2-11 and 13-20 are allowable based on their dependency on independent claims 1 and 12, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2022/124920 A1 discloses a method for In-phase and Quadrature (l/Q) imbalance estimation and a corresponding communication apparatus (Abstract), wherein the apparatus is implemented as a network node and comprises of a transmitter, which comprises an I channel and a Q channel, and a low pass filter is included in the I and Q channels of the transmitter (p. 11, lines 12-21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL LAI/Primary Examiner, Art Unit 2645